DETAILED ACTION

I. Response to Amendment
 	Applicant’s Amendment filed on December 4, 2020 (the “Amendment”) in response to the Office action mailed on September 8, 2020 (the “prior Office action”) complies with 37 CFR 1.173 applied to the reissue proceeding (MPEP § 1453) for the U.S Patent No. 8,971,047 (the ‘047 patent) has been entered.  The amendment has been entered.  With respect to the ‘047 patent claims, original claims 1, 4, 5, 9, 10, 12-15, 17 and 18 have been amended, claims 2, 3, 6-8, 11, 16 and 19 are original, and claims 20-28 are new or amended new claims.  Thus, claims 1-28 are pending, and they are considered in this proceeding.  Of which, claims 1, 12, 14, 17, 18, 20 and 24 are independent claims.  See pages 4-9 of the Amendment.  

II. Response to Arguments
1. 	Applicant's arguments, with respect to the claims rejections under 35 U.S.C. § 103, see pages 10-14 of the Amendment, have been fully considered but they are not persuasive because of the following reasons.
 	Regarding claim 1, Applicant argued that, see pages 10-14 of the Amendment, Takahashi and Gillette do not teach or suggest the limitation of “wherein the printed circuit board comprises a wafer printed circuit board formed with a circuit formed by a semiconductor re-wiring process on a wafer, and wherein the wafer printed circuit board is directly attached to the flexible printed circuit board without a separate connector”, as recited in amended claim 1.  Particularly, (i) Takahashi makes no reference to a printed circuit board having a wafer printed 
	Applicant’s arguments have been fully considered but they are not persuasive because of:
(i)  Firstly, the limitation “wherein the printed circuit board comprises a wafer printed circuit board formed with a circuit formed by a semiconductor re-wiring process on a wafer, and wherein the wafer printed circuit board is directly attached to the flexible printed circuit board without a separate connector” has been amended by adding a new limitation of “a circuit formed by a semiconductor re-wiring process on a wafer”, which raises new issues, which are considered in this Office action.
(ii) Secondly, Not Gillete but Takahashi teaches a wafer printed circuit board (PCB) 22 including a mounting surface on which the plurality of electronic components, e.g., IC chips 21, are mounted, id. at Takahashi’s Fig. 1, col. 4:34-36, and col. 4:45-54.  Whereas, Gillette is relied upon for the teaching of a flexible printed circuit board (FPCB) 12 attached to the mounting surface (top surface) of a printed circuit board, e.g., 30 or 32, without bending, id. at Gillette’s Fig. 12 (which illustrates the embodiment where the FPCB 12 is a straight sheet or a flat sheet for connecting to the top surface of a PCB 30 and/or 32 without bending), col. 2:23-27, col. 3:1-12, col. 3:43-48, and col. 4:12-46.
Therefore, Applicant’s arguments with respect to the rejection of claim 1 recited in the prior Office action have been considered but they are not persuasive.
The combination of Takahashi, Gillette, and Yaguchi teaches all the elements and/or limitations of amended claim 1.  See the rejection below.
Regarding independent claims 12, 14, 17, 18, 20, and 24, Applicant argued that, see page 14 of the Amendment, the claims each includes similar claimed features, with different scope and breadth, of claim 1, and is therefore in allowable condition. 
	The Examiner respectfully disagree because the combination of Takahashi, Gillette, and Yaguchi does teach each and every elements and limitations of the claimed inventions.  The claims are therefore rejected.  See the rejections below.
 	Regarding dependent claims of independent claims 1, 12, 14, 17, 18, 20, and 24, Applicant argued that, see page 14 of the Amendment, the claims are each in allowable condition based on their respective features and dependencies from allowable base claims. 
 	The Examiner respectfully disagree because the combination of Takahashi, Gillette, Yaguchi, and/or one or more of prior art references, US Pat. No. 6,501,525 (“Huang”), and US Pat. No. 7,209,361 “Berberich”, does teach each and every elements and limitations of the claimed inventions.  All claims are therefore rejected.  See the rejections below.

III. Cited Prior Art
1. 	US Pat. No. 8,169,782 B2 issued to Takahashi et al. (“Takahashi”).
2. 	US Pat. No. 5,742,484 B2 issued to Gillette et al. (“Gillette”).
3. 	US Pat. No. 6,927,489 B2 issued to Yaguchi et al. (“Yaguchi”)
4. 	US Pat. No. 6,501,525 B2 issued to Huang et al. (“Huang”).
5. 	US Pat. No. 7,209,361 B2 issued to Berberich et al. (“Berberich”).

IV. Claim Rejections - 35 USC § 103
1. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2. 	 Claims 1-7, 10-13, and 17-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. No. 8,169,782 (“Takahashi”) in view of US Pat. No. 5,742,484 (“Gillette”), and US Pat. No. 6,927,489 (“Yaguchi”).
	Regarding claim 1, Takahashi teaches a printed circuit board assembly (an electronic circuit device) 20, comprising: a plurality of electronic components (IC chips) 21, a printed circuit board 22 including a mounting surface on which the plurality of electronic components 21 are mounted, id. Fig. 1, col. 4:34-36, and col. 4:49-52, a protection body (a plastic molding portion) 25a configured to entirely cover the printed circuit board 22, and a flexible printed circuit board (FPC) 23 having one end that is exposed to an outside of the protection body 25a for the printed circuit board 22 to be electrically connected to a sub board (an external device) 100 outside the protection body 25a, wherein the printed circuit board 22 comprises a wafer printed circuit board formed with a wafer (Takahashi teaches the printed circuit board comprising a base material substrate 22 formed with the wiring pattern is a mounting surface for the plurality of electronic components, starting with IC chip, and a plurality of bonding terminals 26 connected to the wiring pattern is arranged on the mounting surface, id. col. 4, lines 45-54), and wherein the wafer printed circuit board 22 is directly attached to the FPC 23 without a separate connector (Takahashi’s Fig. 1 illustrates that the back surface of the wafer printed circuit board 22 is directly attached to the upper surface of the second cover film 234u of the FPC 23), id. Fig. 1, col. 4, lines 34-54, and col. 5, lines 11-13, and lines 17-20.  

    PNG
    media_image1.png
    400
    681
    media_image1.png
    Greyscale

	However, Takahashi does not teach the limitations: (i) “the flexible printed circuit board attached to the mounting surface of the printed circuit board without bending”, and (ii) “the printed circuit board comprises a wafer printed circuit board formed with a circuit formed by a semiconductor re-wiring process on a wafer”, as recited in claim 1.
 	Gillette teaches a printed circuit board assembly (a flexible, surface mountable PCB interconnect assembly) 10 comprising: a flexible printed circuit board (a flexible film) 12 attached to the mounting surface (top surface) of the printed circuit board 30 or 32, wherein, the flexible printed circuit board 12 attached to the mounting surface of the printed circuit board without bending (Gillette’s Fig. 12 illustrates that the flexible printed circuit board 12 is a straight sheet or a flat sheet so that the flexible printed circuit board 12 is attached to the mounting surface of the printed circuit board without bending), id.  Figs. 1-3 and 12, col. 2:7-10, col. 2:23-32, 2:46-55, col. 3:43-48, and col. 4:12-26. 

    PNG
    media_image2.png
    205
    342
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    155
    298
    media_image3.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the flexible printed circuit board attached to the mounting surface of the printed circuit board without bending as taught by Gillette for the Takahashi’s connection of the flexible printed circuit board with a wafer printed circuit board and a sub board (an external device) by directly attaching the flexible printed circuit board to bonding terminals 26 arranged on the mounting surface of the Takahashi’s wafer printed circuit board 22 without bending because this would provide a low cost and a reliable interconnection between two printed circuit boards, see Gillette, col.1:10-13 and col. 4:27-30.
 	Takahashi in view of Gillette (hereinafter “Takahashi-Gillette”) teaches generally all except for the limitation of: “the printed circuit board comprises a wafer printed circuit board formed with a circuit formed by a semiconductor re-wiring process on a wafer”.
 	Yaguchi teaches a semiconductor device 12 mounted on a printed circuit board 9, id. Fig. 3 or 12.  The semiconductor device 12 has a semiconductor element (an electronic component, or chip) 1 formed by a semiconductor re-wiring process by forming additional wiring lines 4, lands 5, projections 6, and external terminals (solder bumps) 8, id. Figs. 1(a), 1(b), 3 and 12, col. 1:6-12, col. 2:47-52, col. 2:53-59, col. 3:42-46, and col. 7:20-50.  The printed circuit board 9 is a wafer printed circuit board formed with wirings connected to bonding pads 10 and a photo resist film 11, id. Figs. 3 and 12, col. 10:7-15, col. 10:17-22.  Wherein, the semiconductor device 12 is mounted on a wafer printed circuit board 9 by flip chip bonding the external terminals 8 formed on the surface of the semiconductor device 12 to the bonding pads 10 formed on the surface of the printed circuit board 9, id. Fig. 3 and 17, col. 1:6-23, col. 8:60-63, and col. 10:3-7.

    PNG
    media_image4.png
    182
    331
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    247
    378
    media_image5.png
    Greyscale


 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the printed circuit board comprising a wafer printed circuit board formed with a circuit formed by a semiconductor re-wiring process on a wafer as taught by Yaguchi for the Takahashi-Gillette’s printed circuit board because this would utilize wafer semiconductor rewiring processes and a flip chip mounting or bonding techniques for producing a low cost and a reliable printed circuit board capable of reducing a chip size and improving a connection reliability of solder bumps, id. Yaguchi, col. 3:33-36, and col. 19:7-10.
 	By said rationale, claim 1 is rejected,
	Regarding claim 2, which depends from claim 1, and further recites the limitation “the wafer printed circuit board is formed with at least one of silicon, glass, ceramic, and an organic.”, see claim 2.  Takahashi in view of Gillette and Yaguchi (“Takahashi-Gillette-Yaguchi”) teaches all of the limitations recited in claim 1 as discussed above.  Takahashi further teaches that the wafer printed circuit board 22 is formed with a base material of a ceramic (organic), id. Takahashi at col. 4: 45-48.  Yaguchi also further teaches that the wafer printed circuit board 9 is formed with a glass/epoxy board, id. Yaguchi at col. 10: 11-16.
 	Regarding claim 3, which depends from claims 1 and 2, and further recites the limitation “wherein, the organic includes a low coefficient thermal expansion (CTE) organic”, see claim 3.  As discussed above, Takahashi-Gillette-Yaguchi teaches all of the limitations of claims 1 and 2.   Takahashi also further teaches the wafer printed circuit board 22 using a ceramic having a low coefficient thermal expansion (CTE) (a small heat expansion coefficient), id. col. 4: 45-48.	
	Regarding claim 4, which depends from claim 1, and further recites the limitation “wherein the plurality of electronic components comprises a semiconductor chip of a wafer level.”, see claim 4.  Takahashi-Gillette-Yaguchi teaches all the claimed limitations of claim 1 as discussed above.  Takahashi also teaches that the plurality of electronic components 21 comprises a semiconductor chip (an IC chip) of a wafer level, see Fig. 1 and col. 4:49-52.	  Yaguchi also teaches that the electronic component is a CSP (chip size package) type semiconductor device 12 of a wafer level, id. Figs. 2 and 3, col. 1: 6-12, col. 2:47-52, col. 9:1-4, and col. 9:33-35.
	Regarding claim 5, which depends from claims 1 and 4, and further recites the limitation “wherein the plurality of electronic components is directly mounted on the wafer printed circuit board as the wafer level.”  Takahashi-Gillette-Yaguchi teaches all the limitations of claims 1 and 4 as noted above.   Takahashi also teaches that the plurality of electronic components 21 comprises semiconductor chips (IC chips), which are directly mounted on the wafer printed circuit board 22, see Fig. 1.  Yaguchi also teaches that the semiconductor device 12 is directly mounted on a wafer printed circuit board 9, id. Fig. 3 and 17.
	Regarding claim 6, which depends from claim 1, and further recites the limitation 
 “wherein the flexible printed circuit board is provided at other end thereof with a first electrode configured to electrically and physically connect the flexible printed circuit board to the wafer printed circuit board.”, see claim 6.  Takahashi-Gillette-Yaguchi teaches all the claimed limitations of claim 1 as discussed above.  Gillette further teaches that the flexible printed circuit board 12 is provided at its ends with a first electrode 16 (a solder pad 16 at each end of the conductive runners 14), which is configured to electrically and physically connect the flexible printed circuit board 12 to the wafer printed circuit board 30 and 32, see Figs. 3 and 4, col. 2:30-32, and col.2:46-49.
	Regarding claim 7, which depends from claims 1 and 6, and further recites the limitation “wherein the first electrode is adhesively connected to the wafer printed circuit board by using a solder paste.”  Takahashi-Gillette-Yaguchi teaches all the limitations of claims 1 and 6.  Gillette also teaches the first electrode 16 is adhesively connected to the wafer printed circuit board by using a solder paste (a solder ball) 18, see Fig. 2, and col. 2:50-51.  
 	Regarding claims 10 and 11, which depends from claim 1, and further recites the limitations of “wherein the wafer printed circuit board comprises a first wafer printed circuit board and a second wafer printed circuit board disposed on a rear surface of the first wafer printed circuit board, and the plurality of electronic components are mounted on each outer surface of the first wafer printed circuit board and the second wafer printed circuit board.” (Claim 10), and “wherein the first wafer printed circuit board is connected to the second wafer printed circuit board by the flexible printed circuit board.” (Claim 11). 
 	Takahashi-Gillette-Yaguchi teaches all the elements and limitations of claim 1 as discussed above.  
 	Gillette also teaches a printed circuit board assembly (a flexible, surface mountable PCB interconnect assembly) 10 comprising a flexible printed circuit board 12 attached to the mounting surfaces (top surfaces) of a first printed circuit board 30 and a second printed circuit board 32 (printed circuit boards 30 and 32); wherein, the second printed circuit board 32 is disposed on a rear surface of the first wafer printed circuit board 30, wherein, the first wafer printed circuit board 30 is connected to the second wafer printed circuit board 32 by the flexible printed circuit board 12, see Figs. 1-5, col. 2:7-10, col. 2:23-32, 2:46-55, and col. 3:43-48.


    PNG
    media_image6.png
    178
    464
    media_image6.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the two printed circuit boards arrangement and the flexible printed circuit board attached to the mounting surface of the printed circuit boards as taught by Gillette for the Takahashi-Gillette-Yaguchi ‘s printed circuit board assembly as discussed in claim 1 above by directly attaching the flexible printed circuit board to the mounting surfaces of the wafer printed circuit boards because this would provide a low cost and a reliable interconnection between two wafer printed circuit boards, see Gillette, col.1:10-13 and col. 3:35-39.
	Claims 10 and 11 are therefore rejected on the same basis set forth for claim 1, and by the reasons noted above.
	Regarding claims 12 and 13, which comprise the same or similar claimed elements and limitations recited in claims 1 and 4, and are therefore rejected on the same basic set forth in claims 1 and 4 as discussed above. 
 	Regarding claim 17, which comprise the same or similar claimed elements and limitations recited in claims 1 and 4, and further recites that the wafer printed circuit board including a first mounting surface and a second mounting surface and a protection body formed to entirely cover the printed circuit board.  Takahashi-Gillette-Yaguchi teaches all the elements and limitations of claims 1 and 4 as noted above.  Takahashi also teaches the wafer printed circuit board 22 including a first mounting surface, which is mounted with IC chips 21, and a second mounting surface, which is attached/or mounted with the flexible print circuit board 23, and a protection body (a plastic molding portion) 25a and 25b configured to entirely cover the printed circuit board 22, id. Fig. 1 and col. 4:34-44. 
 	Claim 17 is therefore rejected on the same basic set forth in claims 1 and 4, and by reason noted above

 	Regarding claim 18, which comprise the same or similar claimed elements and limitations recited in claim 1, and is therefore rejected on the same basic set forth in claim 1 as discussed above.   
 	Regarding claim 19, which depends from claim 18, and further recites the limitation “wherein the wafer printed circuit board is re-wired in a fine pattern.”  Takahashi-Gillette-Yaguchi teaches all the limitations of claim 18 as noted above.  Takahashi also teaches that the wafer printed circuit board 22 is re-wired in a fine pattern (the wiring pattern formed on the surface of the substrate 22), see col. 4:49-52.
 	Regarding claim 20, which comprises the same or similar claimed elements and limitations of claim 1, and further recites the limitation of “wherein the protection body is formed by molding resin”.  Takahashi-Gillette-Yaguchi teaches the claimed elements and limitations recited in claim 20, as discussed in claim 1 above.  Takahashi further teaches that 
the protection body 25a is formed by molding resin, see Figs. 1 and 4, and col. 6:27-33. 
	Claim 20 is therefore rejected on the same basic set forth in claim 1 and by reason noted above
	Regarding claim 21, which depends from claim 20, and further recites the limitation “wherein the printed circuit board is formed with at least one of silicon, glass, ceramic, and an organic.”  Takahashi-Gillette-Yaguchi teaches all of the limitations recited in claim 20 as discussed above.  Takahashi further teaches that the wafer printed circuit board 22 is formed with a base material of a ceramic (organic), id. Takahashi at col. 4: 45-48.  Yaguchi also further teaches that the wafer printed circuit board 9 is formed with a glass/epoxy board, id. Yaguchi at col. 10: 11-16.
	Regarding claim 22, which depends from claims 20 and 21, and further recites the limitation “wherein, the organic includes a low coefficient thermal expansion (CTE) organic”.  As discussed above, Takahashi-Gillette-Yaguchi teaches all of the limitations of claims 20 and 21.   Takahashi also further teaches the wafer printed circuit board 22 using a ceramic having a low coefficient thermal expansion (CTE) (a small heat expansion coefficient), id. col. 4: 45-48.	
	Regarding claim 23, which depends from claim 20, and further recites the limitation “wherein, the flexible printed circuit board is adhesively connected to the printed circuit board by using a solder paste.”, see claim 23.  As discussed above, Takahashi-Gillette-Yaguchi teaches all elements and limitations of claim 20.  Gillette also teaches that the flexible printed circuit board 12 is adhesively connected to the printed circuit boards 30 or 32 by using a solder paste (a solder ball) 18, see Figs. 2-4.
 	Claims 21-23 are therefore rejected on the same basic set forth in claim 20 and by reasons noted above.

 	Regarding claim 24, Takahashi teaches a printed circuit board assembly (an electronic circuit device) 20, comprising: a plurality of semiconductor chips (IC chips) 21, a printed circuit board 22 including a mounting surface on which the plurality of semiconductor chips (IC chips) 21 are mounted, id. Fig. 1, col. 4:34-36, and col. 4:49-52, a protection body (a plastic molding portion) 25a configured to cover the plurality of semiconductor chips (IC chips) 21 of the printed circuit board 22, id. Fig. 1, col. 4:40-44, and a flexible printed circuit board (FPC) 23 having one end that is exposed to an outside of the protection body 25a for the printed circuit board 22 to be electrically connected to a sub board (an external device) 100 outside the protection body 25a, id. Fig. 1, col. 4, lines 36-39.  

    PNG
    media_image1.png
    400
    681
    media_image1.png
    Greyscale

	However, Takahashi does not teach the limitations: (i) “the flexible printed circuit board is directly attached to the mounting surface of the printed circuit board without bending”, and (ii) “the printed circuit board including a circuit formed by a semiconductor re-wiring process on a wafer”, as recited in claim 24.
 	Gillette teaches a printed circuit board assembly (a flexible, surface mountable PCB interconnect assembly) 10 comprising: a flexible printed circuit board (a flexible film) 12 attached to the mounting surface (top surface) of the printed circuit board 30 or 32, wherein, the flexible printed circuit board 12 is directly attached to the mounting surface of the printed circuit board 30 without bending (Gillette’s Fig. 12 illustrates that the flexible printed circuit board 12 is a straight sheet or a flat sheet so that the flexible printed circuit board 12 is attached to the mounting surface of the printed circuit board without bending), id.  Figs. 1-3 and 12, col. 2:7-10, col. 2:23-32, 2:46-55, col. 3:43-48, and col. 4:12-26. 

    PNG
    media_image2.png
    205
    342
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    155
    298
    media_image3.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the flexible printed circuit board directly attached to the mounting surface of the printed circuit board without bending as taught by Gillette for the Takahashi’s connection of the flexible printed circuit board with a wafer printed circuit board and a sub board (an external device) by directly attaching the flexible printed circuit board to bonding terminals 26 arranged on the mounting surface of the Takahashi’s wafer printed circuit board 22 without bending because this would provide a low cost and a reliable interconnection between two printed circuit boards, see Gillette, col.1:10-13 and col. 4:27-30.
 	Takahashi in view of Gillette (hereinafter “Takahashi-Gillette”) teaches generally all except for the limitation of: “the printed circuit board including a circuit formed by a semiconductor re-wiring process on a wafer” “the printed circuit board including a circuit formed by a semiconductor re-wiring process on a wafer”.
 	Yaguchi teaches a semiconductor device 12 mounted on a printed circuit board 9, id. Fig. 3 or 12.  The semiconductor device 12 has a semiconductor element (an electronic component, or chip) 1 formed by a semiconductor re-wiring process by forming additional wiring lines 4, lands 5, projections 6, and external terminals (solder bumps) 8, id. Figs. 1(a), 1(b), 3 and 12, col. 1:6-12, col. 2:47-52, col. 2:53-59, col. 3:42-46, and col. 7:20-50.  The printed circuit board 9 is a wafer printed circuit board formed with wirings connected to bonding pads 10 and a resist film 11, id. Figs. 3 and 12, col. 10:7-15, col. 10:17-22.  Wherein, the semiconductor device 12 is mounted on a wafer printed circuit board 9 by flip chip bonding the external terminals 8 formed on the surface of the semiconductor device 12 to the bonding pads 10 formed on the surface of the printed circuit board 9, id. Fig. 3 and 17, col. 1:6-23, col. 8:60-63, and col. 10:3-7.

    PNG
    media_image4.png
    182
    331
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    247
    378
    media_image5.png
    Greyscale


 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the printed circuit board including a circuit 12 formed by a semiconductor re-wiring process on a wafer as taught by Yaguchi for the Takahashi-Gillette’s printed circuit board because this would utilize wafer semiconductor rewiring processes and a flip chip mounting or bonding techniques for producing a low cost and a reliable printed circuit board capable of reducing a chip size and improving a connection reliability of solder bumps, id. Yaguchi, col. 3:33-36, and col. 19:7-10.
 	By said rationale, claim 24 is rejected,
	Regarding claim 25, which depends from claim 24, and further recites the limitation “wherein the protection body is formed by molding a resin material entirely over the plurality of semiconductor chips of the printed circuit board.”  Takahashi-Gillette-Yaguchi teaches all the limitations of claim 24 as discussed above.  Takahashi also teaches that the protection body (a plastic molding portion) 25a is formed by molding a resin material entirely over the plurality of semiconductor chips of the printed circuit board 22, id. Fig. 1, col. 4:40-44, and col. 4:50-51.
	Regarding claim 26, which depends from claim 24, and further recites the limitation “wherein the printed circuit board is formed with at least one of silicon, glass, ceramic, and an organic.” see claim 26.  Takahashi-Gillette-Yaguchi teaches all of the limitations recited in claim 24 as discussed above.  Takahashi further teaches that the wafer printed circuit board 22 is formed with a base material of a ceramic (organic), id. col. 4:45-48.
	Regarding claim 27, which depends from claims 24 and 26, and further recites the limitation “wherein, the organic includes a low coefficient thermal expansion (CTE) organic”, see claim 27.  As discussed above, Takahashi-Gillette-Yaguchi teaches all of the limitations of claims 24 and 26.   Takahashi also further teaches the printed circuit board 22 using a ceramic having a low coefficient thermal expansion (CTE) (a small heat expansion coefficient), id. col. 4:45-48.	
Regarding claim 28, which depends from claim 24, and further recites the limitation “wherein the flexible printed circuit board is adhesively connected to the printed circuit board by using a solder paste.”  Takahashi-Gillette-Yaguchi teaches all the limitations of claim 24 as noted above.  Gillette also teaches that the flexible printed circuit board 12 is adhesively connected to the printed circuit boards 30 and 32 by using a solder paste (a solder ball) 18, see Fig. 2, and col. 2:50-51.  
Claims 25-28 are therefore rejected.
3. 	 Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 8,169,782 (“Takahashi”) in view of U.S. Pat. No. 5,742,484 (“Gillette”) and U.S. Pat. No. 6,927,489 (“Yaguchi”), (hereinafter “Takahashi-Gillette-Yaguchi”), as applied to claims 1-7, 10-13, and 17-28 above, and further in view of U.S. Pat. No. 6,501,525 B2 (“Huang”).
 	Claim 8 depends from claims 1 and 6, and further recites the limitation “the first electrode is adhesively connected to the wafer printed circuit board by using an anisotropic conductive film.”
 	Takahashi-Gillette-Yaguchi teaches generally all except the use of an anisotropic conductive film.  
 	Huang teaches a printed circuit board assembly comprising the use of an anisotropic conductive film 96 for connecting or bonding between conductive traces 94 formed on the glass plate 88 of a flat display panel 100 and the metal leads 86 of a flexible printed circuit board 98, see Figs. 8 and 9, and col. 8, line 52 to col. 9, line 34.
 	It would have been obvious to one of ordinary skill in the art at the time the invention
was made to utilize the anisotropic conductive film in interconnecting electronic components as taught by Huang for the teachings of Takahashi-Gillette-Yaguchi because this would utilize a well-established technology of anisotropic conductive films for connecting two or more printed circuit boards, see Huang at col. 7:58 to col. 8:3.
	Claim 8 is therefore rejected on the same basis set forth for claims 1 and 6, and by the reasons noted above.
4. 	 Claims 9 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. No. 8,169,782 (“Takahashi”) in view of U.S. Pat. No. 5,742,484 (“Gillette”) and U.S. Pat. No. 6,927,489 (“Yaguchi”), (“Takahashi-Gillette-Yaguchi”), as applied to claims 1-7, 10-13, and 17-28 above, and further in view of U.S. Pat. No. 7,209,361 B2 issued to Berberich et al. (“Berberich”).
 	Regarding claim 9, which depends from claim 1 and further recites the limitation of “wherein the plurality of electronic components is mounted on both sides of the wafer printed circuit board.”
 	Takahashi-Gillette-Yaguchi teaches generally all the elements and limitations of claim 1 as discussed above.  However, Takahashi, Gillette and Yaguchi fail to teach or suggest the above-identified limitation.  
 	Berberich teaches a printed circuit board assembly comprising a double-sided printed circuit board 1 having a plurality of electronic components 4-6, which are mounted on both sides of the mounting surfaces of the printed circuit board 1, see Fig. 1, and col. 3, lines 34-39.
 	It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the Takahashi-Gillette-Yaguchi’s printed circuit board assembly by utilizing the double-sided printed circuit board as taught by Berberich for the Takahashi-Gillette-Yaguchi’s printed circuit board because this would reduce the cost to manufacture (due to less parts and less labor) for producing an improved printed circuit board assembly applicable for a mobile apparatus, light weight, and/or miniaturization.
 	Claim 9 is therefore rejected on the same basis set forth for claim 1, and by the reasons noted above.
 	Regarding claims 14-16, which comprise the same and/or similar claimed elements and limitations of claims 1, 10 and 11.  Takahashi-Gillette-Yaguchi in view of Berberich teaches all the claimed elements and limitations of claims 1, 10 and 11 as discussed above. 
 	Claims 14-16 are therefore rejected on the same basis set forth for claim 1, 10 and 11. 
	
V. Conclusion
1. 	Applicant’s amendment filed December 4, 2020 necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
2. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3.  	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘026 patent is or was involved.  These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See MPEP §§ 1404, 1442.01 and 1442.04.


Signed:
/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Date: February 22, 2021
                                                                                                                                                                                                        









Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992